Citation Nr: 1600497	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran had periods of active duty in the U.S. Army from January 1977 to January 1980, November 1980 to November 1984, and from November 2003 to October 2004; he also had service in the Reserve.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in his substantive appeal; however, he failed to appear for the scheduled hearing in June 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records reflect complaints and treatment for the claimed disabilities.  

In the 1970s he is shown to have had chronic complaints, treatment, and physical profiles related to his low back.  See service treatment records dated in September 1977, March 1979, June 1978, July 1979, September 1979, and October 1979.  In February 2009, a post-service treatment record shows he reported having back pain associated with a recent motor vehicle accident, but in the following month he also reported having had a history of back pain for several years.  

Service treatment records in December 2003 show the Veteran fell and fractured the first MCP sesamoid of the left foot.  A January 2004 record shows he had hallux valgus with bunion.  In May 2004, left hallux limitus was diagnosed.  A June 2004 record revealed extensive osteoarthritis of the first MTP of the left foot and that he underwent fusion of the joint.  A January 2004 record shows he had a physical profile for hallux valgus with spurring.  A March 2006 post-service VA treatment record indicates the Veteran had complaints associated with his left great toe.  The assessment was status post fusion of the first left MPJ and bursitis of the left first "IPJ" with osteoarthritis.

The Veteran's service treatment records show he had a heat rash on both of his arms.  See August 1979 service treatment record.  A March 2009 post-service VA medical record shows he complained of having a groin rash that he reported began while in Iraq in 2004.  The assessment was tinea cruris.

Complaints of headaches were noted twice in the Veteran's service treatment records.  The second incident included a diagnosis of tension/cluster headaches.  See December 1977 and January 2004 service treatment records.

With each claimed disability, the Veteran is shown to have had complaints and findings in service as well as complaints and/or findings after separation from service.  Since the evidence is insufficient to decide these claims, but indicates the claimed disabilities may be related to service, the duty to arrange for examinations has been triggered.

The Board also notes that a Report of Medical Examination dated in July 1991 for the purpose of enlistment into the Army Reserve shows the Veteran had mild pes planus.  A January 1999 medical examination for enlistment into the National Guard also notes mild pes planus, asymptomatic.  A May 2004 service treatment record during the Veteran's last period of active duty notes pes planus.  Since the Veteran's pes planus was first noted prior to entering Reserve duty in July 1992 it appears to have pre-existed his last period of active duty service.  Opinions, therefore, are needed to determine if the Veteran's pes planus was aggravated by his service.

As the case is being remanded, efforts should be made to obtain copies of any outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records since March 2009 from the Cleveland VA Medical Center and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of his headaches.  The Veteran's claims file and records stored electronically in VBMS and Virtual VA must be made available to and reviewed by the examiner, which must be noted in the report.  All appropriate tests and studies should be performed, and all findings should be reported in detail.  

a) Based on the examination, reported history, and claims file review, the examiner should address the following:

* Does the Veteran have a current headache disorder that at least as likely as not (50 percent probability or greater) had its onset during service or is otherwise related to service to include the tension/cluster headaches diagnosed therein?

b) An adequate explanation of the rationale is needed, citing to supporting factual data and medical evidence as deemed appropriate.  The examiner is advised that the Veteran is competent to report symptoms such as his headaches and that his reports must be considered in formulating the requested opinion.  If an opinion cannot be provided without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Then arrange for a VA skin examination to determine the likely etiology of the Veteran's skin disorder.  The Veteran's claims file and records stored electronically in VBMS and Virtual VA must be made available to and reviewed by the examiner, which must be noted in the report.  All appropriate tests and studies should be performed, and all findings should be reported in detail.  

a) Based on the examination, reported history, and claims file review, the examiner should address the following:

* Does the Veteran have a current skin disorder, to include tinea cruris, that at least as likely as not (50 percent probability or greater) had its onset during service or is otherwise related to service to include the rash diagnosed therein?

b) An adequate explanation of the rationale is needed, citing to supporting factual data and medical evidence as deemed appropriate.  The examiner is advised that the Veteran is competent to symptoms of the claimed skin disorder and that his reports must be considered in formulating the requested opinion.  If an opinion cannot be provided without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Then arrange for appropriate VA examinations to determine the likely etiology of the Veteran's low back and left foot disorders.  The Veteran's claims file and records stored electronically in VBMS and Virtual VA must be made available to and reviewed by the examiner, which must be noted in the report.  All appropriate tests and studies should be performed, and all findings should be reported in detail.  

a) Based on the examination, reported history, and claims file review, the examiner should address the following:

i. Does the Veteran have a current low back disorder that at least as likely as not (50 percent probability or greater) had its onset during service or is otherwise related to service?

* In rendering an opinion, the examiner must consider service treatment records dated in the 1970s that the Veteran had repeated complaints of back problems and physical profiles for his back, post-service treatment records of a motor vehicle accident with low back pain, and a post-service record reflecting a history of back pain that pre-dated the accident.

ii. Does the Veteran had a current foot disorder that at least as likely as not (50 percent probability or greater) had its onset during service or is otherwise related to service?

* In rendering an opinion, the examiner must consider and address service treatment records of a fractured first MCP sesamoid of the left foot, hallux valgus, hallux limitus, osteoarthritis, and joint fusion in relation to any current left foot disorder since November 2008.

iii. With regard to pes planus, the examiner must address whether there is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the pes planus pre-existed any period of active duty (i.e., January 1977 to January 1980, November 1980 to November 1984, or November 2003 to October 2004).  Specify the supporting evidence if it exists.

iv. If the pes planus pre-existed service, is there clear and unmistakable evidence that it was not aggravated in service beyond the natural progression of the condition?  Specify the supporting evidence if it exists.

* The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

b) The examiner must provide complete explanations for the rationales that support his/her opinions, with reference to evidence as needed.  If an opinion cannot be provided without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




